Citation Nr: 1001445	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis B and hepatitis C.

3.  Entitlement to service connection for hepatitis A.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Additional evidence was submitted following the September 
2006 statement of the case and prior to certification.  In 
February 2008, the RO furnished a supplemental statement of 
the case on the PTSD issue, but did not address the other 
issues.  On review, the additional evidence essentially 
duplicates and/or is not pertinent to the claims relating to 
service connection for hepatitis.  Therefore, a remand to 
have the RO issue a supplemental statement of the case with 
regard to these issues would serve no useful purpose and is 
not required.  See 38 C.F.R. §§ 19.31, 19.37 (2009); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A July 2001 rating decision denied entitlement to service 
connection for PTSD and for hepatitis B and C.  The Veteran 
did not perfect a timely appeal.  

2.  Evidence associated with the record since the July 2001 
decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.

3.  Evidence associated with the record since the July 2001 
decision does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for hepatitis B and C.  

4.  The preponderance of the evidence is against a finding 
that the Veteran has a current diagnosis of hepatitis A that 
is related to active military service or events therein.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied entitlement 
to service connection for PTSD and for hepatitis B and C, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hepatitis 
B and C.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  Hepatitis A was not incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claim of entitlement 
to service connection for PTSD and to remand that claim for 
further development, a detailed explanation of how VA 
complied with the VCAA with regard to this issue is 
unnecessary.  

Regarding the remaining issues decided herein, the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009) have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in correspondence dated in November 2004 and June 
2005 of the information and evidence needed to substantiate 
and complete his claims.  The Veteran was notified of the 
evidence necessary to establish service connection and he was 
advised that service connection for hepatitis B and C was 
previously denied because it was not caused by service.  The 
letters explained the definition of "new" and "material" 
evidence and the October 2005 rating decision specifically 
advised the Veteran that his claim was previously denied 
because the evidence showed his condition was linked to 
polysubstance abuse and there was no evidence linking the 
disorder to service.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The November 2004 and June 2005 letters also 
notified the Veteran of his and VA's respective obligations 
with regard to obtaining evidence.  In March 2008, the 
Veteran was provided information regarding how VA assigns 
disability evaluations and effective dates.  The Board 
acknowledges that the issues were not readjudicated following 
this notice.  The Veteran was not prejudiced by that failure, 
however, because the claims are denied.  Hence, any questions 
regarding the appropriate disability ratings or effective 
dates to be assigned are moot.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The claims file contains service treatment records, 
Social Security records, and extensive VA medical records.  
The Board acknowledges that the Veteran was not provided VA 
examinations to determine the etiology of his claimed 
hepatitis A, B, and C.  Regarding the claim to reopen under 
38 C.F.R. § 3.159(c)(4)(iii), VA's duty to provide 
examinations applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  As explained below, the Board has 
determined that new and material evidence was not submitted 
sufficient to reopen the claim of entitlement to service 
connection for hepatitis B and C.  

Regarding the claim of entitlement to service connection for 
hepatitis A, the record does not contain competent evidence 
suggesting a current diagnosis of hepatitis A related to 
service and the requirements for a VA examination are not 
met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

II. Analysis

a. New and material evidence

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	i. PTSD

In a July 2001 rating decision entitlement to service 
connection for PTSD was denied.  It was held that the claimed 
stressors were not verified and VA records did not include a 
diagnosis of PTSD.  The Veteran did not perfect an appeal.  
Hence, the July 2001 rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  In June 2004, the Veteran 
requested to reopen his claim.  

Evidence of record at the time of the July 2001 decision 
included service treatment records, select personnel records, 
stressor information provided by the Veteran, and VA medical 
records.  Stressors reported by the Veteran included 
witnessing the deaths of seven men next to his foxhole, that 
he was a prisoner of war for over three weeks, and that he 
saw a soldier get burned to death.  He reported that these 
events happened during the summer of 1971.  He was unable to 
identify the individuals involved.  The RO attempted to 
verify the claimed prisoner of war status, but response 
received indicates that no information verifying that claim 
was of record.  The Board acknowledges the statement in the 
July 2001 rating decision that multiple VA records did not 
diagnose the Veteran with PTSD.  On review, however, a 
February 1999 clinical note indicates that the Veteran met 
all of the criteria for a diagnosis of PTSD; and a June 2000 
note includes an assessment of PTSD with depressed mood.  

Evidence received since the final July 2001 decision includes 
voluminous VA and Social Security records, which show 
continued treatment for PTSD.  In addition to purported 
combat stressors, in March 2005, the Veteran reported that 
during his first tour in Vietnam, he was beaten, held at 
knifepoint, and robbed.  He also reported that he was 
sexually molested.  A December 2005 nursing note documents 
the Veteran's self reported history of being molested in 
childhood and service, and being beaten and electrocuted by 
his Sergeant.  A December 2005 progress note includes 
diagnoses of prolonged severe, combat related PTSD, and PTSD 
due to military sexual trauma.  

This evidence is new as it was not previously considered.  
The Board also finds this evidence material in that it 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  That is, it 
identifies additional in-service stressors and suggests a 
relationship between a currently confirmed diagnosis of PTSD 
and such stressors.  Accordingly, the claim is reopened.  




	ii. Hepatitis B and C

In a July 2001 rating decision entitlement to service 
connection for hepatitis B and C was denied essentially based 
on a finding that there was no evidence that hepatitis was 
the result of active service.  It was further noted that 
hepatitis was the result of the Veteran's drug abuse.  The 
Veteran did not appeal and the rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In June 2004, the 
Veteran requested to reopen his claim.  

Evidence of record at the time of the July 2001 decision 
included service treatment records and VA medical records.  
Service treatment records are negative for any treatment for 
or a diagnosis of hepatitis B or C.  Tattoos were noted on 
both enlistment and separation examinations.  A VA 
consultation in January 2000 noted the Veteran was a heroin 
addict with a history of hepatitis C and a questionable 
history of hepatitis B.  The Veteran underwent further 
consultation for hepatitis in June 2000.  At that time, he 
reported risk factors for hepatitis including intravenous 
drug abuse, multiple sexual partners, ear piercing in the 
1980's, and tattoos.  Laboratory testing showed that the 
Veteran was hepatitis C antibody positive and hepatitis B 
surface antibody positive, antigen negative.  The impression 
was chronic hepatitis C.  A July 2000 progress note indicates 
that the Veteran had immunity to the hepatitis B virus.  

Evidence submitted since the final July 2001 decision 
includes VA and Social Security records.  These records 
document a long history of polysubstance abuse, and show 
chronic hepatitis C status post Interferon treatment with 
documented remission and viral clearing.  A history of 
hepatitis B with serologic evidence of immunity was also 
noted.  This evidence essentially duplicates information 
previously of record.  To the extent it was not previously 
considered, it is not material because it does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  That is, the additional evidence does not show a 
currently active hepatitis B infection or that there is any 
relationship between the Veteran's chronic hepatitis C and 
his active military service or events therein.  

Regarding the Veteran's reports of intravenous drug abuse 
beginning in service, the law provides that the frequent 
intravenous use of an illicit substance constitutes drug 
abuse and any consequent injury or disease, including 
hepatitis, resulting from that abuse is not considered to 
have occurred in the line of duty, but is considered the 
consequence of willful misconduct.  See 38 C.F.R. 
§ 3.301(c)(3), (d).  

The Board acknowledges the Veteran's reports that he began 
using drugs following his first firefight and that he used 
drugs to forget.  The record, however, does not contain any 
competent evidence indicating drug use is secondary to 
claimed PTSD and there is no basis for deferring the claim to 
reopen pending the outcome of the PTSD claim.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

b. Service connection

In his September 2004 claim, the Veteran reported that he has 
hepatitis A.  He also alleged that he was sprayed with Agent 
Orange.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Service treatment records do not show any treatment for or a 
diagnosis of hepatitis A.  

Post-service records do not show that the Veteran has a 
currently active hepatitis A infection.  A July 2000 VA 
record indicates that the Veteran has immunity to the 
hepatitis A virus.  A March 2005 VA record documents a 
history of status post hepatitis A in the remote past.  

The Board notes that without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Even assuming, without conceding, that the Veteran currently 
has residuals (other than immunity) of a previous hepatitis A 
infection, the evidence of record does not establish that 
such is related to active military service or events therein.  
As discussed above, any relationship to the Veteran's in-
service drug abuse would not support a grant of service 
connection.  See 38 C.F.R. § 3.301.  To the extent the 
Veteran is contending he has hepatitis A or residuals thereof 
related to Agent Orange exposure, hepatitis A is not listed 
as one of the diseases associated with herbicide exposure.  
See 38 C.F.R. §§ 3.307, 3.309(e) (2009).  Finally, there is 
no competent evidence linking hepatitis A to service based on 
innocently acquired means.
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis A.  The claim 
is denied, and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for hepatitis B and hepatitis C is denied.  

Entitlement to service connection for hepatitis A is denied.  


REMAND

As discussed above, the claim of entitlement to service 
connection for PTSD has been reopened.  Thus, the Board must 
consider it on its merits.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009); see Cohen v. Brown, 10 Vet. App. 128 (1997).

Pursuant to regulation, if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2009).

On review, the Board finds that additional notification and 
development is required.  

In the October 2005 rating decision and September 2006 
statement of the case, the Veteran was provided examples of 
behavior changes that might indicate a personal assault 
occurred during service.  This information was not included 
in the VCAA notification letters and the Veteran has not been 
invited to submit lay statements or other evidence to 
corroborate the reported events.  Thus, the Board finds that 
appropriate notification must be provided regarding the 
special evidentiary requirements and procedures for PTSD 
claims based on personal assault.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278-79 (1999).  

The claims file currently contains the Veteran's DA Form 20, 
which shows units of assignments, appointments and 
reductions, awards, etc.  Review of this record shows that 
the Veteran's conduct and efficiency were reported as 
"excellent" at the time he arrived in Vietnam in October 
1969.  Between July and September 1969 the Veteran was absent 
without leave.  By July 1971, his conduct and efficiency 
ratings were reported as "unsatisfactory," and he was 
reduced to E1.  He subsequently received an undesirable 
discharge.  In August 1976, the Veteran's discharge was 
upgraded to under honorable conditions (general).  

On review, only specific pages were requested from the 
Veteran's personnel file, and complete service personnel 
records were not obtained.  These records are particularly 
relevant in determining whether there were any behavior 
changes that could corroborate the reported assaults.  As 
such, these records should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2)..  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the Veteran the appropriate VCAA 
letter for a PTSD claim based on personal 
assault.  This should include notice that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records.  Examples 
of such evidence as listed in 38 C.F.R. 
§ 3.304(f)(3) should be provided and the 
Veteran should be invited to submit lay or 
other evidence in support of his claim.  

2.  Request the Veteran's complete service 
personnel records from all records centers, 
to include the National Personnel Records 
Center.  Any records obtained should be 
associated with the claims folder.  If the 
RO cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  If and only if there is a 
determination that the Veteran engaged in 
combat, or if and only if there is 
credible supporting evidence of an in-
service stressor, then the Veteran should 
be scheduled for a VA PTSD examination.  
The claims file should be provided to the 
examiner for review.  

The examiner must be advised which 
stressors are confirmed or presumed 
confirmed.  If the Veteran is diagnosed 
with PTSD, the examiner should provide a 
medical opinion addressing whether it is 
at least as likely as not that PTSD is 
related to a verified in-service stressor. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
PTSD.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


